                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )       Case No. 19-04035-07-CR-C-SRB
                                                   )
CHRISTOPHER LEE LOETHEN,                           )
                                                   )
       Defendant.                                  )

                                           ORDER

       Before this Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

(Doc. #147) to deny Defendant Christopher Lee Loethen’s Motion to Suppress Evidence (Doc.

#136). Defendant filed his Objection to the Report and Recommendation on November 26,

2019. (Doc. #148). After an independent review of the record, the applicable law, and the

parties’ arguments, the Court ADOPTS the Report and Recommendation (Doc. #147).

Accordingly, it is hereby ORDERED that the Report and Recommendation (Doc. #147) be

attached to and made a part of this Order. Defendant’s Objection to the Report and

Recommendation (Doc. #148) is OVERRULED, and Defendant’s Motion to Suppress Evidence

(Doc. #136) is DENIED.

       IT IS SO ORDERED.

                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE

Dated: December 2, 2019
